Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 1/12/2021, have been fully considered.   Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Objections
Claim 30 is objected to because of the following informalities:  The claim is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10, 14, 19, 21-22, 25, 27-28, 31-33, 36-37, and 40 are rejected under 35 USC 102(a)(1) and (a)(2) as being unpatentable over US 20100041592 to Kabanov.  Kabanov teaches compositions containing water-soluble diblock polymers comprising a hydrophilic poly(2-oxazoline) segment and a hydrophobic poly(2-oxazoline) segment (a water-soluble poly(oxazoline)) and a carrier comprising polylactic acid particles (organic polymer particles characterized in that the organic polymer particles comprise a polyester; a polyhydroxalkanoate; a lactic acid homo- or copolymer)  (Abstract; Paragraphs 9-11, 38, and 50 ; Claim 1).   The compositions further comprise one or more therapeutic agents (one or more pharmaceutically active substances (paragraph 3).  The organic polymer particles are dispersed/suspended in aqueous solutions (a hydrophilic liquid) (Paragraph 28).  It is the goal of Kabanov to solubilize hydrophobic therapeutic agents into water (Title; Paragraphs 3and 9).  The hydrophobic segment may be poly(2-ethyl-2-oxazoline) (paragraph 9).  Poly(2-ethyl-2-oxazoline) has the structure:

    PNG
    media_image1.png
    173
    290
    media_image1.png
    Greyscale

Corresponding to instant Formula (I) where R1 is –CO-R2 with R2 being ethyl; and R3 and R4 are hydrogen (a water-soluble poly(oxazoline) compound having a water solubility of at least 0.3 g/L; wherein at least 90 wt% of the water-soluble poly(oxazoline) compound has a recurring structural unit 
Applicant argues that it has been surprisingly observed that a highly hydrophilic poly(oxazoline) compound can function as a surfactant, although not being amphiphilic as typical surfactants are.  As illustrated in the Examples of the present specification, small amounts of 0.05 wt% of poly(2-ethyl-2-oxazoline) (P(EtOx)61) can function as a highly efficient cryoprotectant of nanopreciptated pooly(lactic-co-glycolic acid) having an average particle size between 100 and 200 nm.  As shown in Table 1, it was possible to maintain the size of the PLGA particles before and after lyophilization by the presence of P(EtOx)61 while in its absence the particles agglomerated to a particle size ten-fold the size to above 2100 nm.  Table 16 shows that when the active ingredient was integrated in the PLGA nanoparticles, the stabilizing effect of P(EtOx)61 or P(MeOx)57 was even higher than plain PLGA nanoparticles.  Tables 8, 9, and 10 show that for PLGA, Eudragit RS100, and and P(MMA97-co-MAEMA32), very fine nanoparticle dispersions could be made via nanoprecipitation or nanoemulsion in the presence of P(EtOx)61 and P(MeOx)57, and the particle size of the polymeric nanoparticles could be nearly maintained before and after lypholization, or if subjected to purifying steps like centrifugation or syringe filtration.  Applicant disagrees that as Kabanov as a whole is concerned with dissolving high amounts of hydrophobic particles via ABA-type copolymer, that the artisan would have concluded that these types of copolymer can function as surfactants by stabilizing fine polymeric nanoparticle dispersions and being excellent cryoprotectants for such particles.
Applicant’s arguments have been fully considered but are not found persuasive.   As an initial matter, the secondary consideration of unexpected results does not apply to rejections made under 35 USC 102(a)(1) and (a)(2).  Further, the results are not unexpected.  The results are directed to the finding that poly(oxazoline)s act as polymeric surfactants, but the prior art teaches that poly(oxazoline)s act as polymeric surfactants, and the artisan would therefore expect a result directed to poly(oxazoline)s acting as polymeric surfactants.  Kabanov teaches at paragraph 116 that its poly(2-oxazoline) polymers act as polymeric 

Claims 8-10, 14, 19, 21-22, 25, 27-28, 31-33, 36-37, and 40 are rejected under 35 USC 102(a)(2) as being anticipated by Wang (Journal of Controlled Release, 2005).  Wang teaches compositions containing (poly(2-ethyl-2-oxazoline) (a water-soluble poly(oxazoline) in the form of polymeric micelles comprising poly(L-lactide)-b-poly(2-ethyl-2-oxazoline)-b-poly(L-lactide) (organic polymer particles characterized in that the organic polymer particles comprise a polyester; a polyhydroxalkanoate; a lactic acid homo- or copolymer)  (Abstract; Experimental).  The average particle size is 40 nm in pure water and blank micelles in neutral solutions have mean diameters ranging from 150 nm to 200 nm (D50 of the organic polymer particles is less than 10 microns; D50 of the organic polymer particles is less than 1 

    PNG
    media_image1.png
    173
    290
    media_image1.png
    Greyscale

Corresponding to instant Formula I where R1 is –CO-R2 with R2 being ethyl; and R3 and R4 are hydrogen (a water-soluble poly(oxazoline) compound having a water solubility of at least 0.3 g/L; wherein at least 90 wt% of the water-soluble poly(oxazoline) compound has a recurring structural unit of formula (I); wherein at least 95 wt% of the water-soluble poly(oxazoline) compound has a recurring structural unit of formula (I)).
Applicant argues that the amended claims exclude the ABA tri-block copolymer of Wang.
Applicant’s arguments have been fully considered but are not found persuasive.  The claims are directed to a composition containing a water-soluble poly(oxazoline) compound and an organic polymer particles, characterized in that the organic polymer particles comprise a polyester and the water-soluble poly(oxazoline) compound has a water solubility of at least 0.3 g/L.  There is no exclusion in the claimed invention that the water-soluble poly(oxazoline) compound cannot exist as part of a tri-block copolymer.   To the contrary, claims 35 and 39 limit the poly(oxazoline) compound of the base claim to those not being covalently bonded to the organic polymeric particles, which supports that poly(oxazoline) compound, within the meaning of invention, includes covalent bonding of the water-soluble poly(oxazoline) within the polymeric particle, including the ABA tri-block copolymer of Wang.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 8-10, 14, 19, 21-22, 24-25, 27-28 and 30-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170157147 to Hanes in view of Koshkina (Macromolecular Bioscience, 2016).  Hanes teaches compositions comprising poly(lactic-co-glycolic acid) (PLGA) nanoparticles (organic polymer particles characterized in that the organic polymer particles comprise a polyester; a polyhydroxalkanoate; a lactic acid homo- or copolymer) coated with a hydrophilic polymer such as polyethylene glycol (PEG) for delivery of glucocorticoids such as dexamethasone sodium phosphate (one or more pharmaceutically active substances) encapsulated in said nanoparticles (Abstract; Paragraphs 13-15; Claim 5).   The nanoparticles are preferably between 500 and 700 nm in diameter (D50 of the organic polymer particles is less than 10 microns; D50 of the organic polymer particles is less than 1 micron; diameters in the range of 50 to 999 nm) (paragraph 73).  The particles are dispersed and suspended in water (a hydrophilic liquid) (paragraph 100).
Hanes fails to teach PLGA nanoparticles coated with a water-soluble poly(oxazoline).
Koshina teaches that nanoparticles coated with poly(2-ethyl-2-oxazoline) (PEtOx) (a water-soluble poly(oxazoline)) provide improved cellular uptake compared to nanoparticles coated with PEG (Abstract; Results and Discussion).   Poly(2-ethyl-2-oxazoline) has the following structure:

    PNG
    media_image1.png
    173
    290
    media_image1.png
    Greyscale

Corresponding to instant Formula I where R1 is –CO-R2 with R2 being ethyl; and R3 and R4 are hydrogen (a water-soluble poly(oxazoline) compound having a water solubility of at least 0.3 g/L; 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to substitute the PEG coating of Hanes with PEtOx to prepare PLGA nanoparticles coated with PEtOx for delivery of glucocorticoids.   The rationale for this is that substituting the PEG coating of Hanes with PEtOx will provide improved cellular uptake of the nanoparticles as the prior art teaches that nanoparticles coated with PEtOx provide improved cellular uptake compared to nanoparticles coated with PEG.
Applicant argues that Koshkina forms very small polysiloxane particles which have been modified on the outer surface by maleimide groups to covalently attach poly(2-ethyl-2-oxazoline).  A similar modification is conducted on Koshkina with regards to PEG, which is also covalently attached to the modified polysiloxane particles.  The particle size of the polysiloxane particles after attaching the Pox or PEG is in the range of 20 to 30 nm (Koshkina, Table 1, page 1292).  In contrast, Hanes uses much larger sizes of polymeric particles (100 nm to 5000 nm), and a completely different type of polymeric material, PLGA, and covalently binds PEG to the PLGA (Hanes, paragraph 123).  In view of the difference in the polymer type and size ranges, applicant disagrees that the artisan would have been motivated by the disclosure of Koshkina to replace the PEG coating in HANES with PEtOx.  Moreover, even if Koshkina and Hanes were combined, the water-soluble poly(oxazoline) compound is not covalently attached to the organic polymer particles.  The artisan would have known that adding nanoparticles of PLGA to an aqueous solution of water-soluble poly(oxazoline) compound does not lead to forming covalent bonds.  In contrast, Koshkina and Hanes first modify the organic particles and conduct in a second step a covalent grafting reaction.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


February 16, 2021